This court en banc has read and considered the evidence in this case, and has reached the conclusion that such evidence is not sufficient to justify a verdict of guilt. The court erred to a reversal in holding otherwise. Hackworth v. State, 19 Ala. App. 682,96 So. 941; Huckabaa v. State, 23 Ala. App. 333,125 So. 202; McKinnon v. State, 22 Ala. App. 654, 119 So. 596; Clayton v. State, 22 Ala. App. 276, 114 So. 787; Vinson v. State, 22 Ala. App. 112, 113 So. 86; Coggins v. State, 23 Ala. App. 135,122 So. 186.
The judgment of conviction from which this appeal was taken is reversed, and the cause remanded.
Reversed and remanded.
See, also, 23 Ala. App. 511, 128 So. 120.